Citation Nr: 1430937	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae (PFB) of the back of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2003. 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now resides with the Columbia, South Carolina RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2010 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge at the RO.  In March 2014, the RO sent notice to the Veteran stating that he was scheduled for a Travel Board hearing at the Columbia RO on June 4, 2014.  The notice was sent to an address located on [redacted] Columbia, South Carolina.  The Veteran did not appear for the June 2014 hearing.  

Review of the claims file and the Veterans Appeals Control and Locator System reveals that the Veteran's address of record is listed as being located on Green Springs Dr., Columbia, South Carolina.  Indeed, VA correspondence to and from the Veteran beginning in July 2003 has consistently listed the Veteran's address of record as located on [redacted].  A June 2014 letter notifying the Veteran that his appeal has been transferred to the Board additionally was sent to the [redacted] address.  There is no indication in the claims file or in the Veteran's Virtual VA or Veterans Benefits Management System electronic file that the Veteran changed his address, or that he ever received the March 2014 notice of the scheduled Travel Board hearing.  

In order for a notice from VA to be valid, it must be sent to the "latest address of record."  38 C.F.R. § 3.1(q) (2013).  As it appears that the March 2014 notice of hearing letter was not sent to the Veteran's address of record, VA has not properly complied with the duty to assist.  Id., 38 C.F.R. § 20.704(b) (2013).  Accordingly, a remand is required for the VA to provide the Veteran with proper notice and to schedule the requested Travel Board hearing.  See 38 C.F.R. § 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request and provide written notice to his proper current address of record.  The Veteran must be notified of the date, time, and place to report to the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



